Hon. J. W. Edgar          Opinion No. v-1458
Commissioner of Education
Texas Education Agency    Re: Method to determine the
Austin, Texas                  amount assigned to be
                               raised by a county-line
                               school district toward
                               financing its foundation
Dear Sir:                      school program.
          We refer to yo'urrequest for an opinion
of this office concerning the method ,used by the Texas
Ed~ucationAgency to determine the amo,untassigned or
charged to a county-line school district under the
Foundation School Program Act (Art. 2922-16, Sec. 5,
V.C,S.) toward financing its foundation school program.
          Yo~u state that the Megargel Independent
School District, a county-line district comprising
adjoining territory of parts of Archer, Baylor, Throck-
morton, and Young Counties, has q,uestionedyour method
of determining the local fund assignment for such dis-
trict, and contends that it is entitled to an adjust-
ment on such assignment under the adj,ustmentproviso
of Section 5 of Article 2922-16.
          Article 2922-16, V.C.S., provides in part
as follows:
          “Sec. 2. The s'umof the amounts to be
    charged annually against the local school
    districts of the State toward such Founda-
    tion School Program shall be . . .
    ($45,000,000). The State Commissioner of
    Education, subject to the approval of the
    State Board of Education, shall assign each
    school district according to its taxpaying
    ability, its proportionate part of such
     a . . ($45,000,000) to be raised locally and
    applied towards the financing of its minimum
    foundation school program.
          "Sec. 4. The State Commissioner of
     Ed,ucationshall calculate and determine
     the total sum of local funds that the school
     districts of a county shall be assigned to
     contribute . . 0 by multiplying D . .
                                                         .   .


Hon. J. W. Edgar, page 2   (V-1458)


     ($45,000,000) by the economic index Fee
     Sec. 37 determined for each county. The
     product shall be regarded as the local funds
     available in each respective county toward
     the support of the Foundation School Pro-
     gram, and shal.1be used in calculating the
     portion of said amount which shall be as-
     signed to each school district in the coun-
     ty.
          "Sec. 5. The State Commissioner of Edu-
     cation shall determine the amount of local
     funds to be charged to each school district
     and used therein toward the support of the
     Foundation School Program, which amount
     shall be calculated as follows:
          "Divide the state and county assessed
     valuation of all property in the county sub-
     ject to school district taxation for the next
     preceding school year into the State and
     county assessed valuation of the district
     for the next preceding school year, find-
     ing the district's percentage of the county
     valuation. Multiply the district's percent-
     age of the county valuation by the amount
     of funds assigned to all of the districts
     in the county. The prod,uctshall be the
     amount of local funds that the district shall
     be assigned to raise. 0 . .


          "The sum of the amounts assigned to the
     several portions of a county-line school dis-
     trict shall be the amo,untassigned to be
     raised by such district toward the fitanc-
     ing of its foundation school program.
          But Section 5, supra, ,further provides
for an adjustment of the amount assigned to any dis-
trict, calculated in accordance with the prescribed
formula, when the amount that the district can raise
from its statutory maximum local maintenance tax
is less than the amount that is assigned to the school
district. This adj,ustmentproviso reads as follows:
          "Provided that if the revenue that
     would be derived from the legal maximum
Hon. J. WC Edgar, page 3   (v-1458)


     local maintenance school tax is les,sthan
     the amo~untthat is assigned to a school
     district . .    and if s,uchproperty valua-
     tion is not 1;;s than said property Is
     valued for State and county purposes, such
     lesser amount shall be the amount assigned
     to be raised by such school district."
          In the determination of the 1951-52 local
fund assignment for the Megargel Independent Dis-
trict (a county-line school district), the State Com-
missioner outlines as below the method followed in
arriving at $17,052.22 to be its proper assignment.

State and Co,untyvalues           State and County values for
for 1950 certified to by          that part of the Megargel
County Assessor as follows:       district situated in:
Archer County                     Archer County
Baylor County
Throckmorton County               %~~~%~~yCounty
Yo,ungCounty
                                  Total State and
                                  County values for
                                  the Megargel Dis-
                                  trict             $1,558,228

Economic Index figure          Per cent of State and County
for each County for the        values of the territory of the
1951-52 school year:           Megargel district in:
Archer County         .00414   Archer County      6.982%
Baylor County         .00133   Baylor County      5.456%
Throckmorton County   .00177   Throckmorton County .375$
Young County          .00258   Young County        .414$

     Local Fund Assignment for each Co,unty:
     Archer County         .00414 x $45,000,000    q   $186,300.00
     Baylor County         .00133 x 45,000,000     q

     Throckmorton County   .00177 x 45,000,000     q

     Yo,ungCo,unty         .00258 x 45,000,000     q
Hon. J. W. Edgar, page 4   (v-1458)


     Amount of Local Fund Assignment of each
     County assigned to Megargel district:
    Archer County          .o6982   x $186,300.00 = $l;,;;;.;$
    Baylor County          .05456   x   59,850.OO q
    Throckmorton County    .00375   x   79,650.OO =    ‘$29
    Yo,ungCounty           a00414   x 116,100.OO =          .
     Total Local Funds Assigned to
       Megargel District                           $17,052.22
          With these figures and facts, you have sub-
mitted the following questions:
          "1. Is our method of determining the
     local fund assignment for the Megargel County
     Line Independent School District correct?
          “2 . If the above question is answered
     in the affirmative, is the Megargel County
     Line Independent School District entitled to
     an adjustment sunderthe above-g~uotedadjust-
     ment provision of the statute?
          The calculations evidence that the Commis-
sioner has determined first the assignments of the four
co,untyportions situated in the Megargel county-line
district. These four assignments are based on State
and co,untyvaluations certified to the Commissioner
by the County Tax Assessor-Collector for the county
wherein the area and taxable property rests. The
county-line provision of Section 5 requires that the
amounts assigned to the several portions of a county-
line school district shall be the amount assigned to
be raised by such district.
          In answer to yo'urfirst question, it Is our
opinion that the method employed in determining the
local fund assignment for the Megargel County-Line
Independent School District is correct. The Commis-
sioner has properly determined the statutory formula
assignment of the Megargel district by adding the
amounts assigned to the several portions of the county-
line district.
          The use of the adjustment proviso in Section 5
does not enter into the comp,utationsto determine the
formula-prescribed assignment or charge against a school
district. The adjustment proviso has application only
Hon. J, W. Edgar, page 5   (v-1458)


after the ,assignmentof the district :(whethera county-
line district or a district lying wholly within one
county) has been determined in accordance with the
statutory formula. If the revenue which would be de-
rived from the legal maximum local maintenance school
tax is less thanthe amount which is assigned to a
schoolsdistrict under the,statutory formula, the ad-
justment proviso requires that such lesser amount shall
be the amount assigned to be raised if the district
valuation Is not less than the State and county valua-
tion.
          Relating to matters concerning your second
question, we quote from your letter as follows:
           'In determining whether a district was
     entitled to an adjustment under the above-
     quoted adjustment provision of the statute, we
     multiplied the total State and co,untyvalua-
     tion of the district by the legal maximum
     maintenance'tax rate for the district. In
     determining the legal maximum maintenance
     tax rate  of the district, we determined what
     tax rate (on school district valuations,
     rather than State and county) was necessary
     to service the bonded indebtedness, and sub-
     tracted such amount from the maximum tax
     rate authorized by law whether or not the
     maximum rate was levied by the district.
          "For example, a tax of $0.2484 on the
     $100 valuation (school district) was needed
     to service the bonded indebtedness of the
     Megargel district. The maximum tax rate au-
     thorized by law for .theMegargel district
     is $1.50 on the $100 valuation. Thus. the
     leg&maximum   maintenance ‘tax rate for the
     district is $1.2516 on the $100 valuation.
     Multiplying this amount times the total as-
     sessed valuation (State and county) for the
     district, we determined that the district
     could raise $19,502.78, which was more than
     the local fund assignment of $17,052.22 and
     did not entitle the district to an aajust-
     ment under the above-quoted stahtory   pro-
     vision."
          The Megargel Co,unty-LineIndependent School
District has its own district tax assessor, as permitted
Hone J. W. Edgar, page 6   (~~-1458)


in Article 2791, V.C.S. In round figures, the prop-
erties in the Megargel district are assessed for
independent school district tax purposes at approxi-
mately $2,5OO,OOO; for State and county purposes, at
$1,500,000.
          In Article 2784e, V.C.S., the Legislature
has fixed the legal maximum maintenance tax which an
independent district like the Megargel district may
levy. Generally, Article 2784e permits the voting and
levying of a maximum local tax of $1.50 on the $100
valuation to cover both bond and maintenance (school
operation) purposes. However, not exceeding 506 of
that$l*50 maximum rate may be voted for bond purposes.
Thus, if a district has no bonded indebtedness to serv-
ice, its maximum tax for maintenance (operational) pur-
poses could be $1.50.
          But the State Commissioner found that the
Megargel district has a bonded indebtedness, and that
it would take $0.2484 of a maximum $1.50 tax rate
based on the district's valuations to service the
bonds for the 1951-52 period. Therefore, for the
purpose of concluding whether the Megargel district
was entitled to.a benefit permitted under the adjust-
ment proviso of Section 5 of Article 2922-16, he de-
termined that the taxpaying ability of the district
as a whole was $1.2516 on the $100 valuations of the
district, because only $1.2516 on said $100 valuations
could be raised and used by the district for mainte-
nance, or for the support of its foundation school
program. This maximum maintenance rate when applied
to State and county valuations for the district as a
whole shows that the Megargel district could raise
for its foundation school program $19,502.78. This
amount being what the district could legally raise
for maintenance purposes on the basis of the State and
county valuations, and it being a sum greater than
$17,052.22, the local fund assessment determined fork
the Megargel district, the Commissioner found that the
district is not entitled to an adjustment of its as-
sessment under the adjustment proviso of Article
2g22-16 o
          The method of determlning the amount which
a SChOOl district when considered as a single Unit
could raise by levying the maximum local maintenance
tax rate has not been questioned, and the propriety
of the method used by the Commissioner has not been
given study in this opinion.
Hon. J. W. Edgar, page 7   (V-1458)


          The Megargel districtss objection to this
method of ascertaining its eligibility for an adjust-
ment is stated in the following excerpt from your
letter:
         "The Megargel County-Line Independent
    School District contends that each portion
    of the district situated in a separate coun-
    ty should be considered independently. In
    other words, a district might get credit
    under the adjustment provision of the law in
    one county and not be eligible for such credit
    in one of the other counties; that is, the
    assignment might be less in one of the coun-
    ties than the exception would provide. There-
    fore, you would assign the lesser amount. In
    the other county, however, the reverse would
    be true and the exception would be approved
    for that portion of the district."
          The purpose of the proviso is to except cer-
tain districts from the provision for a local fund as-
signment determined in accordance with the statutory
formula. It is clearly designed to afford relief to
a "school district," not to a segment or portion of a
school district, for it embraces tax revenues of an
entire district and has no concern with areas. We
agree with your interpretation that the adjustment
proviso applies to the district as a whole. Accord-
ingly, it is proper to consider the total valuations
for the entire district rather than the portion of
the valuations in each county separately In determin-
ing whether a county-line district is entitled to an
adjustment in its local fund assignment.




                    SUMMARY
          In computing the revenue which would
     be derived from the legal maximum local
     maintenance school tax for a county-line
     school district in order to determine whether
Hon. J. W. Edgar, page 8   (v-1458)


    the district is entitled to an adjust-
    ment in its local fund assignment under
    Paragraph 3 of Section 5, Article 2922-16,
    V.C,S. (Foundation School Program Act),
    the State Commissioner of Education sho,uld
    consider the combined valuations of the
    district as a whole and should grant or
    refuse an adjustment on that basis rather
    than on the basis of whether each portion
    situated in a separate county, If con-
    sidered independently, would be entitled
    to an adj,ustment.
                                Yours very truly,
APPROVED:                         PRICE DANIEL
                                Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary K. Wall
Reviewing Assistant                   Chester E. Ollison
                                               Assistant
Charles D. Mathews
First Assistant
CEO:mh